Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations of independent claim 40 to overcome the 112 rejection to claim 44.  In response the amendments would overcome the rejection.  There would potentially be a clarity issue with new claim 58.  The independent claim has the network node receive locations from a plurality of second UEs while dependent claim 58 has the network node receive locations from third UEs.  It is not clear what the difference between the second UEs and the third UEs are.							The Applicant argues all words in a claim must be considered and the references do not disclose the limitation where the received location is shared with the AP by a plurality of second UEs attached to the AP in response to a broadcast message from the AP.  Applicant cites paragraphs from Abramson and argues against the reference.  Further stating Abramson describes a method for corrective navigation instructions and general WiFi broadcast but does not teach providing location of a first UE in a VoWiFi call.  														In response,  Applicant argues over the broad purpose of Abramson and not the specific teachings of crowdsourcing.  Further the Applicant argues Abramson does not disclose providing a location in a voice over wireless fidelity call, which is irrelevant because the primary reference disclosed this limitation.  The other fact is the Applicant is arguing over a limitation that carries no patentable weight.  The claim is for a UE apparatus but includes limitations that are performed by another apparatus that is not the UE (e.g. AP broadcasting location request to UEs and receiving location from second UEs).     		The Applicant argues over the other independent claim and states the references do not disclose broadcasting the received location request within a domain of the network node. The Applicant reuses argument that Abramson is directed towards corrective navigation instructions.  In response, Abramson discloses using crowd sourcing and being able to transmit broadcast.  A domain is just a territory and .  				

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461